DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of SPECIES 3 (Figures 10 & 11) and claims 1, 3, and 7-17 in the reply filed on 03/03/2022 is acknowledged.
Additionally, given that claim 8 is directed to a radial-through hole forming the second ventilation portion, this claim is directed to the subject matter of Figure 7, and is withdrawn. It is noted that this issues was discussed and agreed upon during the interview of 04/18/2022. See the interview summary for complete details of what was discussed.
Claims 2, 4-6, & 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9: Line 1-7 states: “wherein the lower lid portion includes a concave groove recessed in the radial direction opposing the first ventilation portion; and the second ventilation portion is a recess that is recessed axially upward, and includes a circumferential position overlapping with a circumferential position of the concave groove.” It is unclear the exact limitations the applicant is introducing here, specifically how the claimed “concave groove” is “recessed in the radial direction opposing the first ventilation portion” as it appears that the first ventilation portion and the concave groove are the same structural feature in Figure 10 of the instant application. Furthermore, it is unclear how the feature identified as the “concave groove” is a groove and not a hole extending axially through lower lid portion 141 in Figure 10 of the instant application? Additionally, the specification does not provide additional context for ascertaining the structure of the groove or its position especially since the specification (e.g. ¶0110 - Page 43) only repeats the language of the claim and does not provide additional context as to the structure of the groove or its position relative to the first ventilation portion. For the purpose of examination Claim 9 will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 16 & 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Wang US 2004/0145262.

    PNG
    media_image1.png
    619
    1111
    media_image1.png
    Greyscale
 Annotated Figure 4 of Wang US 2004/0145262 (Attached Figure 1)
Regarding Claim 1: Wang US 2004/0145262 discloses all of the claimed limitations including: A motor (the motor is defined by the sum of its parts) comprising: a rotor (4;41,42, ¶0026) supported by a bearing 12 and rotatable about a center axis that extends vertically (central axis illustrated in Figure 1); a stator (3; 32,31,33, ¶0025) including a tubular inner circumferential surface 321 and opposing the rotor in a radial direction (an outer surface of element 32 faces an inner surface of element 42 in the radial direction); a base portion (the base portion is defined by the sum of its parts) opposing a lower surface of the stator in an axial direction (axial direction = vertical direction in the Figures, element 11 of the base portion faces lower bobbin 33 of the stator as seen in Figure 4); wherein the base portion includes: a lower lid portion 11 expanding in a direction orthogonal or substantially orthogonal to the center axis (as seen in Figure 1 and Figure 4, element 11 is orthogonal to the axis in Figure 1 ¶0024); a protruding portion 121 protruding in the axial direction (i.e. vertical direction) from an upper surface (i.e. upper surface of element 11 in Figure 4, --the prior art of Wang address the “upper surface” limitation in the same manner as Figure 10 in the instant application does--) at a center of the lower lid portion (i.e. at the center of element 11 as seen in Figure 1 and Figure 4); and a stator holding portion 122 adjacent to the protruding portion 121 in the axial direction (as seen in Figure 4) and contactable with the inner circumferential surface of the stator (Figure 4, ¶0027, ¶0025, Figure 4 shows central bore 321 of the stator contacting stator holding portion 122); and the protruding portion includes: a first ventilation portion (see Annotated Figure 4 of Wang US 2004/0145262 (Attached Figure 1) above) opening downward at the center of the lower lid portion (--it is noted that the prior art of Wang addresses the “first ventilation opening” and the “opening downward at the center of the lower lid portion” in the same manner as Figure 10 in the instant application); and a second ventilation portion (Attached Figure 1, it is noted that the second ventilation portion also includes recess 123 illustrated in Figure 2, ¶0024) to cause a radially outer side of the protruding portion (i.e. outer side defined by an outer surface of protruding portion 121 generally indicated with element 121 in Figure 4) to communicate with the first ventilation portion (the outer surface of element 121 is able to communicate with the first ventilation portion via the second ventilation portion).
Regarding Claim 9: Wang US 2004/0145262 discloses all of the claimed limitations including: wherein the lower lid portion includes a concave groove (Attached Figure 1) recessed in the radial direction opposing the first ventilation portion (Attached Figure 1, it is noted that the prior art of Wang addresses this limitation within the same confines as the instant application); and the second ventilation portion (Attached Figure 1 and recess 123 - Fig 2) is a recess that is recessed axially upward (as seen in Attached Figure 1 and Figure 2, the second ventilation portion is recessed axially upward towards upper end 124 of protruding portion 121), and includes a circumferential position overlapping with a circumferential position of the concave groove (given that the structure in the prior art of Wang is similar to the structure in Figure 10 of the instant application, the circumferential wall in the prior art of Wang has a circumferential position that is able to overlap with a circular position of the concave groove within the same confines as the instant application).

    PNG
    media_image2.png
    841
    1091
    media_image2.png
    Greyscale
 Annotated Figure 1 of Wang US 2004/0145262 (Attached Figure 3)
Regarding Claim 16: Wang US 2004/0145262 does disclose the limitations: wherein the stator (3; 32,31,33) includes a plurality of slots (see Annotated Figure 1 of Wang US 2004/0145262 (Attached Figure 3) above); and circumferential positions of at least some of the plurality of slots (i.e. circumferential positions of the two slots indicated in Attached Figure 3) overlap with a circumferential position of the second ventilation portion (i.e. circumferential position of the indicated “2nd ventilation portion”; it is noted that only 2nd ventilation portion #1 is shown as the other “2nd ventilation portion” (e.g. 2nd ventilation portion #2) is 180 degrees offset from the indicated “2nd ventilation portion” additionally the other “2nd ventilation portion” (e.g. 2nd ventilation portion #2) includes recess portion 123 as seen from Figure 2 of Wang which shows identical structure 180 degrees apart for the portion that defines the 2nd ventilation portion, thus both of the second ventilation portions overlap a recess portion 123 of the “2nd ventilation portion”) when viewed in the axial direction (i.e. when viewed in the direction of the axis in Figure 1, as seen in Attached Figure 3).
Regarding Claim 17: Wang US 2004/0145262 does disclose the limitations: an impeller 41 fixed to the rotor (the impeller is integrally formed with the structure of the rotor, thus it is fixed to the rotor) and rotates together with the rotor (¶0026); and a housing (Attached Figure 3) that houses the motor and the impeller (the housing houses the motor and the impeller as well known in the fan art).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2004/0145262 as applied to claim 1 above, and further in view of Chang US 2014/0079577.
Regarding Claim 3: Wang US 2004/0145262 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Wang US 2004/0145262 discloses the limitations: wherein the stator holding portion 122 is defined by a separate member (i.e. a separate part) from the protruding portion (as seen in the Figures, 122 and 121 are separate parts); the stator holding portion 122; the protruding portion 121 includes an upper opening (Attached Figure 1 (see between the closed arrows)) located at an upper end 124 and opening upward (Attached Figure 1); and the stator holding portion includes 122 an insertion portion (Attached Figure 1) located at a lower end (i.e. located in the bottom half of element 122, see Figure 4 and Attached Figure 1) and insertable into the upper opening (as seen in Figure 4 and Attached Figure 1, the insertion portion of element 122 is inserted in the upper opening of element 121). Wang US 2004/0145262 is silent regarding the limitations: the stator holding portion is defined by a heat conductor. 
However Chang US 2014/0079577 does disclose the limitations: a stator 222, a stator holding portion (= outer surface of element 24 which surrounds the bearings for the shaft in Figure 2A, as seen in Figure 2A an inner periphery of stator 222 contacts the outer surface of element 24 which surrounds the bearings for the shaft in Figure 2A; thus the outer surface of element 24 is a portion that holds the inner surface of the stator in place (i.e. is a stator holding portion), additionally ¶0024 states that heat generated by motor 22 (which includes stator 222) can be easily dissipated via the thermal conductive material of element 24); the stator holding portion is defined by a heat conductor (element 24 (which includes the stator holding portion) is made from a material with a high thermal conductivity (e.g. a metal like gold, silver, copper or aluminum ¶0024) thus, the stator holding portion would also be made from a material with a high thermal conductivity, and be defined by a heat conductor (i.e. made from a material with high thermal conductivity)). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unknown material of the stator holding portion 122 of Wang US 2004/0145262 with the material with high thermal conductivity used for the stator holding portion (outer surface of element 24 which surrounds the bearings for the shaft in Figure 2A and contacts an inner periphery of stator 222 in Figure 2A) as taught by Chang US 2014/0079577 in order to allow the heat generated by the motor to be easily dissipated by the high thermal conductivity material thus increasing the lifespan and efficiency of the motor and the fan (¶0024).
Regarding Claim 7: Wang US 2004/0145262 does disclose the limitations: wherein the second ventilation portion (Attached Figure 1 and recess 123 - Fig 2) is recessed axially downward from the upper end of the protruding portion (as seen in Attached Figure 1 and Figure 2, the second ventilation portion is recessed axially downward from upper end 124 of protruding portion 121).
Claims 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2004/0145262 as applied to claim 1 above, and further in view of Harada USPN 5363003.
Regarding Claim 11: Wang US 2004/0145262 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Wang US 2004/0145262 discloses the limitations: a circuit board 2 between the base portion (i.e. element 11 of the base portion in Figure 1) and the stator in the axial direction (as seen in Figure 1, circuit board 2 is located between element 11 and element 33 of the stator); wherein the base portion further includes an outer wall (i.e. outer wall generally indicated by element 11 in Figure 1) extending axially upward from a radially outer edge of the lower lid portion (as seen in Figure 1, the outer wall extends upward (i.e. towards impeller 41). Wang US 2004/0145262 is silent regarding the limitations: a radial gap is provided at least in a portion between a radially outer edge of the circuit board and the outer wall. 

    PNG
    media_image3.png
    836
    1174
    media_image3.png
    Greyscale
 Annotated Figure 11 of Harada USPN 5363003 (Attached Figure 2)
However Harada USPN 5363003 does disclose the limitations: a circuit substrate 140, a radial outer edge of the circuit substrate (see Annotated Figure 11 of Harada USPN 5363003 (Attached Figure 2) above); an outer wall (Attached Figure 2) extending axially upward (as seen in Attached Figure 2, the outer wall extends axially upward toward element 158); and a radial gap (Attached Figure 2) is provided between the radial outer edge of the circuit substrate and the outer wall (Attached Figure 2). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknows spacing between the a radial outer edge of circuit board 2 and the outer wall (i.e. outer wall generally indicated by element 11 in Figure 1) of Wang US 2004/0145262 with the radial gap provided between the radial outer edge of the circuit substrate and the outer wall (Attached Figure 2) as taught by Harada USPN 5363003 in order to accommodate for thermal expansion of the circuit substrate in the radial direction caused by the heat generating components of the fan increasing the temperature of the circuit substrate.
Regarding Claim 12: Wang US 2004/0145262 as modified by Harada USPN 5363003 does disclose the limitations: wherein a circumferential position of at least a portion of the radial gap overlaps with a circumferential position of the second ventilation portion (as seen in Figure 1 of Wang a portion of the outer wall is located radially outside of element 123 of the second ventilation portion; thus in the combination of Wang as modified by Harada a portion of the substantially annular radial gap located between the radial outer edge of the circuit and an inner surface of the outer wall (in the combination of Wang and Harada) would radially correspond with a circumferential position of element 123 of the second ventilation portion in the prior art of Wang).
Regarding Claim 14: Wang US 2004/0145262 does disclose the limitations: wherein the circuit board 2 includes a plurality of board holes (i.e. four holes in circuit board 2 illustrated in Figure 1) which penetrate through the circuit board in the axial direction (as seen in Figure 1 the holes extend through circuit board 2 in the axial direction).
Regarding Claim 15: Wang US 2004/0145262 does disclose the limitations: wherein at least one circumferential position of the board holes (i.e. circumferential position of board hole radially outward from element 123 in Figure 1) overlaps with a circumferential position of the second ventilation portion (as seen in Figure 1, Figure 2, Figure 4 and Attached Figure 1, the location of element 123 corresponds to the location of the second ventilation portion (Attached Figure 1 and recess 123 - Fig 2); thus the circumferential position of the board hole radially outward from element 123 in Figure 1 would correspondingly overlap with the circumferential position of the second ventilation portion illustrated in Figure 4).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2004/0145262 as applied to claim 1 above, and further in view of Yeh US 2010/0322800.
Regarding Claim 10: Wang US 2004/0145262 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Wang US 2004/0145262 discloses the limitations: wherein the stator includes: a stator core (32, Attached Figure 1) including the inner circumferential surface 321 (¶0025); and a lower bobbin 33 covering at least a portion of the stator core (i.e. covering a bottom portion of element 32); the lower bobbin; and at least one circumferential position of a slot of the stator (i.e. circumferential position of the stator slot indicated in the foreground in Figure 1 and Attached Figure 3 above)overlaps with a circumferential position of the second ventilation portion (as seen in Attached Figure 3 above a circumferential position of the stator slot in the foreground of Figure 1 & Attached Figure 3 overlaps with a circumferential position of the second ventilation portion). Wang US 2004/0145262 is silent regarding the limitations: an insulator, the insulator includes a cover portion which opposes an outer surface of the protruding portion in the radial direction; the cover portion includes a plurality of through portions that penetrate through the cover portion in the radial direction; and at least one circumferential position of the through portions. 
However Yeh US 2010/0322800 does disclose the limitations: a stator 20 having a plurality of slots (228, ¶0016), and a tubular inner circumferential surface (inner circumferential surface of element 222); a protruding portion (152,154 ¶0022); wherein the stator 20 includes: a stator core (22, ¶0015) including the inner circumferential surface (as seen in Figure 2 stator core 22 includes the inner circumferential surface of element 222, ¶0016) and an insulator (lower insulating frame 29) covering at least a portion of the stator core (lower insulator frame 29 covers a bottom side of the stator core ¶0015, Figure 2); the insulator includes a cover portion (see Annotated Figure 2 of Yeh US 2010/0322800 (Attached Figure 4) above) which opposes an outer surface of the protruding portion in the radial direction (the cover portion which is somewhat indicated by element 29 in Figure 1 opposes (i.e. faces) an outer surface of the protruding portion (i.e. outer surface of element 154 in Figure 2)); the cover portion includes a plurality of through portions (Attached Figure 4) that penetrate through the cover portion in the radial direction (as seen in Attached Figure 4 the through portions penetrate the cover portion in the radial direction); and at least one circumferential position of the through portions (i.e. each circumferential position of the through portions in Attached Figure 4) overlaps with a circumferential position of at least one slot of the stator (overlaps with a corresponding circumferential position of a respective slot of the stator, as seen in Figure 2).
Additionally, it is noted that Wang US 2004/0145262 teaches at least one slot of the stator is aligned with the second ventilation portion; and Yeh US 2010/0322800 teaches the angular positions of the through portions correspond to the angular positions of the slots of the stator; thus in the combination, of Wang and Yeh, at least one of the through portions of Yeh would circumferentially overlap with both one of the slots of the stator and the second ventilation portion in the prior art of Wang.
Hence it would have been obvious to one of ordinary skill in the art to modify the upper bobbing 31 and the lower bobbin 33 of Wang US 2004/0145262 with the upper insulator frame 28 and the lower insulator frame 29 of Yeh US 2010/0322800 in order to securely attach the stator core to the central tube with the structure of the upper and lower insulating frames  (Abstract).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 13 “wherein the outer wall includes an outer wall recess that is recessed axially downward from an upper end of the outer wall; and at least a portion of the outer wall recess overlaps with a circumferential position of the second ventilation portion.” in combination with all the limitations of intervening claims 1 & 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang US 2004/0155544 - discloses structure similar to Wang US 2004/0145262 with the stator holding portion and the protruding portion defined as a single piece. 
Horng USPN 6617736 - discloses bearing structure for fans. 
Lee USPN 6376946 - discloses a structure similar to Wang US 2004/0145262 with, known motor structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746